Opinion filed January 31, 2008











 








 




Opinion filed January 31, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00191-CV
                                                    __________
 
                                    KEVIN J. HANRATTY, Appellant
 
                                                             V.
 
                        ALLEN
MOORE AND BARRY HART, Appellees
 

 
                                         On
Appeal from the 161st District Court
 
                                                           Ector
County, Texas
 
                                                Trial
Court Cause No. B-122,015
 

 
                                              M E
M O R A N D U M   O P I N I O N
Kevin J. Hanratty has filed in this court a motion
to dismiss his appeal.  The motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
January 31, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.